Citation Nr: 0104927	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE
Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his sister and a friend


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1999 rating determination by the Buffalo, New 
York, Regional Office (RO).

The Board notes that irrespective of the June 1999 RO 
determination reopening the veteran's claim for service 
connection for PTSD, it will adjudicate the initial issue of 
new and material evidence in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), 
aff'g 8 Vet. App. 1 (1995).  As the RO adjudicated de novo a 
reopened claim in the decision on appeal, the veteran is not 
prejudiced by the Board's own de novo adjudication at this 
time.


FINDINGS OF FACT

1.  In October 1988, the RO denied service connection for 
PTSD on the basis that it was not shown by the evidence of 
record.  As an appeal of the adverse decision was not 
perfected within one year following notification thereof, the 
October 1988 rating decision became final.

2.  The Board subsequently denied the veteran's claim for 
service connection for PTSD in August 1991, October 1991, 
January 1994, July 1996 including the last final denial in 
January 1997.

3.  Evidence associated with the claims file since the 
January 1997 RO decision is not cumulative and is so 
significant in connection with the evidence previously 
assembled that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1997 denial is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

2.  As new and material evidence has been submitted, the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was originally denied by the RO 
in October 1988.  In January 1997, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.  He did not perfect an 
appeal of that decision within 1 year of being notified.  
Thus, the January 1997 RO decision is final.  38 C.F.R. § 
20.302(a) (2000).  

Decisions of the RO, if not timely appealed, are final and 
binding on the veteran, except that the claim may later be 
reopened by the submission of evidence that is both "new and 
material."  38 U.S.C.A. §§ 5108, 7105 (West 1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).

As held in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
when determining whether to reopen a claim, the Secretary 
must decide if new and material evidence has been presented 
under 38 C.F.R. § 3.156(a).

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

In January 1997, the RO found that new and material had not 
been submitted sufficient to reopen the claim for service 
connection for PTSD.  A review of the evidence of record at 
the time of the RO's decision shows that although there was 
some medical evidence of PTSD, there were also several 
opinions of physicians and other health care providers who 
determined that the veteran had diagnoses other than PTSD, to 
include schizophrenia, substance abuse and various types of 
personality disorders.  The record also reflects that the 
veteran was awarded the Combat Infantry Badge (CIB), which is 
indicative of combat. 

Evidence before the RO at the time of its decision in January 
1997 includes a May 1996 lay statement from the veteran's 
former First Sergeant, stating that he and the veteran served 
together in Vietnam during 1966 and 1967.  He stated that at 
that time all heavy weapons platoons were converted to a dual 
role of light infantry and heavy weapons which caused 
extensive anxiety and increased the potential for costly 
mistakes.  He indicated that one night during a rainstorm, 
the veteran's platoon was firing mortar to secure a 
perimeter.  The rounds fell short onto friendly positions, 
killing and wounding several soldiers from another platoon in 
the company.  Presumably the veteran was personally involved 
in this incident.  The veteran was also assigned to dig 
trenches and bury the bodies of Viet Cong casualties, many of 
which were mutilated and already decomposing.  

Evidence received since the RO's January 1997 decision 
includes the transcript from an RO hearing held in August 
1997 and written statements from the veteran and his friends.  
In a statement dated in August 1997 the veteran indicated 
that, although was unable to remember much of his experience 
in Vietnam, he knew that he served in Tay Ninh where the 
mortar incident occurred.  He stated that after the mortar 
incident he was ostracized and looked down upon by members of 
his own platoon as well as the platoon of the soldiers hit by 
the mortar.  He also remembered digging three shallow graves 
for Viet Cong and looking through their personal effects 
before burying them.  In addition, during testimony at a 
personal hearing before the RO in August 1997, the veteran's 
friend reported that he served with the veteran and knew of 
his involvement in various combat situations.  Of particular 
note, is a November 1997 statement from a service associate 
who reported that he also witnessed the veteran participated 
in combat operations and described several incidents that 
could have contributed to the veteran's psychiatric problems. 

The new evidence submitted by the veteran, particularly the 
statements from service associates of the veteran, set forth 
a history of events in Vietnam which parallels in substance 
the information previously provided by the veteran and others 
with regard to the events claimed as stressors for PTSD.  The 
credibility of the assertions is presumed.  Justus, id.  In 
this context by providing relevant information tending to 
satisfy the corroboration requirement, the statement 
constitutes new and material evidence for the limited purpose 
of reopening the PTSD claim.

In view of the service records that show receipt of the CIB, 
the statements from the veteran's service associates, the 
treatment records which reflect diagnoses of PTSD  and the 
hearing testimony, the Board finds that the veteran was 
engaged in combat with the enemy.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997); VAOPGCPREC 12-
99.

The foregoing evidence directly relates to the basis for the 
RO's denial of the veteran's claim.  This evidence is 
probative of the issue at hand, and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board finds that new and 
material evidence has been submitted.  The claim for PTSD is 
therefore reopened.


ORDER

Evidence submitted since the January 1997 RO decision 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for PTSD.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The current record is insufficient to resolve important 
medical issues raised in this case.  Accordingly, further 
development of the claim, including providing the veteran 
with a VA examination is necessary.  Also, the record 
indicates that the veteran may have been awarded benefits 
from the Social Security Administration (SSA), however it is 
not clear whether the SSA award is based on disability.  In 
the event that it is, the decision awarding these benefits as 
well as the records upon which that decision was based should 
be obtained and associated with the claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, under recent legislation the RO is required to 
take specific steps to develop the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2. The RO must undertake all development 
of the claim required under the 
provisions the Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000).

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  If the 
veteran's SSA award is not based on 
disability, information should be placed 
into the record to this effect.

4.  The RO should obtain and associate 
with the claims folder copies of VA or 
private treatment records pertaining to 
psychiatric treatment of the veteran, 
that are not already of record.

5.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.  

6.  The veteran should be referred for a 
VA psychiatric examination to ascertain 
the nature, extent and etiology of all 
current psychiatric pathology.  The 
examiner is to be informed that the 
veteran engaged in combat with the enemy 
and any stressors associated with this 
combat should be considered verified.  
All tests deemed necessary should be 
conducted.  The psychiatrist is asked to 
specify whether the veteran has PTSD 
related to the inservice combat 
stressors.  The examiner must be 
instructed that the diagnostic criteria 
to support the diagnosis of PTSD must be 
satisfied, in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV) 
as required by 38 C.F.R. § 4.130 (2000).  
The claims folder must be provided to and 
reviewed by the examiners as part of the 
examination.  The examination report 
should reflect review of pertinent 
material in the claims folder.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

8.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  If the determination remains 
adverse to the veteran, both he and his 
representative, should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



